Exhibit 10.2
TERMINATION
OF
IRREVOCABLE PROXY AND
VOTING AGREEMENT
     WHEREAS, The Coca-Cola Company granted an irrevocable proxy dated
January 29, 1989 to J. Frank Harrison, III to exercise its voting rights with
respect to any and all Common Stock and Class B Common Stock of Coca-Cola
Bottling Co. Consolidated as may be owned by The Coca-Cola Company; and
     WHEREAS, The Coca-Cola Company, J. Frank Harrison, III, J. Frank Harrison,
Jr. and Reid M. Henson, in his capacity as co-trustee of three trusts for the
benefit of certain relatives of the Harrisons, entered into that certain Voting
Agreement dated January 27, 1989; and
     WHEREAS, on December 22, 1997, The Coca-Cola Company transferred all of its
shares in Coca-Cola Bottling Co. Consolidated to Carolina Coca-Cola Bottling
Investments, Inc.; and
     WHEREAS, in connection therewith, Carolina Coca-Cola Bottling Investments,
Inc. agreed to be bound by and comply with the terms and conditions of such
Voting Agreement; and
     WHEREAS, The Coca-Cola Company, Carolina Coca-Cola Bottling Investments,
Inc., J. Frank Harrison, III and Reid M. Henson each desire to terminate such
irrevocable proxy and such Voting Agreement;
     NOW, THEREFORE, for good and valuable consideration, the receipt of which
is hereby acknowledged, (i) the irrevocable proxy granted by The Coca-Cola
Company to J. Frank Harrison, III and (ii) the Voting Agreement dated
January 27, 1989, are hereby terminated in all respects effective as of
February 19, 2009.

              The Coca-Cola Company   Carolina Coca-Cola Bottling Investments,
Inc.
 
           
By:
  /s/ Harry L. Anderson   By:   /s/ Harry L. Anderson
 
           
 
           
Name:
  Harry L. Anderson    Name:   Harry L. Anderson 
 
           
 
           
Title:
  Vice President and Controller   Title:   Vice President and Chief Financial
Officer
 
           
 
           
 
            /s/ J. Frank Harrison, III   /s/ Reid M. Henson       J. Frank
Harrison, III   Reid M. Henson, Trustee

